KRUEGER, Judge.
The conviction is for theft, a misdemeanor; the punishment assessed is confinement in the county jail for a period of forty days and a fine of $40.
The record is before us without a statement of facts or bills of exception. The complaint and information, as well as all other matters of procedure, appear to be in regular form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.